DETAILED ACTION
Applicant's arguments filed on 09/08/2021 with respect to the claims have been fully considered and are persuasive.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-5, 7, 9, 11-12, 14-16, 19 and 21-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1; prior art of record fails to disclose either by itself or in combination:  “…a first current mirror …. a second current mirror ….; a feedback circuit including a voltage divider having first and second resistors coupled in series between the source terminal of the fourth transistor and a ground node, an error amplifier having a first input coupled to a junction of the first and second resistors, and a second input coupled to receive a reference voltage, and a fifth transistor having a gate terminal coupled to an output of the error amplifier and a drain terminal electrically coupled to a source terminal of the third transistor,  wherein the feedback circuit is configured to generate a feedback signal based on a reference voltage and an output voltage present on an output voltage node electrically coupled to the source terminal of the fourth transistor; and a bypass switch coupled in parallel with the second transistor, wherein the bypass switch is configured to be activated responsive to detection of a dropout condition; wherein the first and second current mirrors form a first control loop, and wherein the first and second current mirrors and the feedback circuit form a second control loop.”
“…wherein the first control loop includes the first and second current mirrors, and wherein the output node is electrically coupled to a source terminal of the fourth transistor; generating, using a feedback circuit, a feedback signal provided to the second current mirror, wherein the feedback circuit, the first current mirror, and the second current mirror form a second control loop, wherein generating the feedback signal comprises: generating a first voltage using a voltage divider having first and second resistors coupled in series between the source terminal of the fourth transistor and a ground node; providing the first voltage to a first input of an error amplifier; providing a reference voltage to a second input of the error amplifier; generating an error signal using the amplifier; and providing the error signal to a fifth transistor having a gate terminal coupled to an output of the error amplifier and a drain terminal electrically coupled to a source terminal of the third transistor; generating, in the second control loop, a second transient response on the output node; and providing a bypass path between source and drain terminals of the second transistor responsive to a dropout condition.”
Claim 12; prior art of record fails to disclose either by itself or in combination:  “…a first control loop comprising first and second current mirrors, … wherein the feedback circuit includes a voltage divider having first and second resistors coupled in series between the source terminal of the fourth transistor and a ground node, an error amplifier having a first input coupled to a junction of the first and second resistors, and a second input coupled to receive a reference voltage, and a fifth transistor having a gate terminal coupled to an output of the error amplifier and a drain terminal electrically coupled to a source terminal of the third transistor; and wherein the first control loop is configured to respond to transient conditions faster than the second control loop.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Related Prior Art
The following related prior arts made of record are considered pertinent to applicant's disclosure to further show the general state of the art (See PTO-892). However, none of the reference show the structure of the feedback circuits and both current mirrors being at the upper side of the Vout terminal.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838